         Case 16-34693 Document 119 Filed in TXSB on 04/25/19 Page 1 of 32



                          UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION                                                  ENTERED
                                                                                                    04/25/2019
In re:                                          §
                                                §                       Case No. 18-30995
Mark Contreras                                  §
                                                §                       Chapter 13
Debtor                                          §

In re:                                          §
                                                §                       Case No. 16-34693
James L. Curry                                  §
                                                §                       Chapter 13
Debtor                                          §

In re:                                          §
                                                §                       Case No. 16-35750
David Campbell                                  §
Heather Campbell                                §                       Chapter 13
                                                §
Debtors                                         §

In re:                                          §
                                                §                       Case No. 18-33054
Wanda Hubbard                                   §
                                                §                       Chapter 13
Debtor                                          §


                                   MEMORANDUM OPINION

         Before the Court are applications for compensation filed by attorney Reese W. Baker

(hereinafter “Baker”), a volume Chapter 13 practitioner in this division.1 These applications

raised similar issues, which is why this Court issues this opinion addressing them together.

These issues include (a) the reasonableness of requested fees necessary for the work performed;

(b) the diminution of returns to unsecured creditors for excessive fees; (c) duplication of effort;

(d) billing for secretarial tasks; (e) billing for deficient filings; (f) the Court’s standard for board-

1
 Case No. 18-30995, ECF No. 71; Case No. 16-34693, ECF No. 115; Case No. 16-35750, ECF No. 98;
Case No. 18-33054, ECF No. 53.
1 / 32
         Case 16-34693 Document 119 Filed in TXSB on 04/25/19 Page 2 of 32



certified attorneys; and (g) the potentiality of attorney disqualification due to a conflict of

interest. The Chapter 13 Trustee has objected to all the pending fee applications.

                        HISTORICAL BACKGROUND OF THE CASES

Mark Contreras (Case No. 18-30995)

         Baker filed this Chapter 13 case on behalf of debtor Mark Contreras on March 5, 2018.

Baker also represented Mr. Contreras in his original bankruptcy case (Case No. 17-32841), filed

on May 2, 2017. That case was dismissed on November 21, 2017. The Statement of Financial

Affairs filed on March 16, 2018 (ECF No. 10), indicates that Mr. Contreras paid Baker’s law

firm $400.00 on May 2, 2017, $650.00 on March 2, 2018, and $3,435.002 via the Chapter 13

Trustee on various dates within the one year prior to the filing of the bankruptcy petition. On

March 24, 2018, Baker filed his Rule 2016(b) disclosure (ECF No. 24), in which he disclosed that

he received $650.00 pre-petition for representation in the second case and “$400.00 on or about May

2, 2017 from the Debtor for outstanding fees for the prior case.”            This disclosure is mostly

consistent with the Statement of Financial Affairs; however, it states the May 2, 2017, payment of

$400 was for “[l]egal fees [p]aid in [p]rior,” apparently omitting the word “case.” However,

Baker has been overpaid in the first filed case by $400.00.3 At the hearing held on March 27,


2
  Debtor’s counsel filed an Application for Approval of Fixed Fee Agreement (ECF No. 31) in case
number 17-32841. Counsel requested and was paid by the Trustee pursuant to paragraph 3A, which states
the following: “I have agreed to a fixed fee (including all expenses except reimbursement of the filing
fee) in the amount of $3,825.00. I have received $400.00 for representing the Debtor(s) in this case.
Therefore, the balance due from the trustee as an administrative expense is $3,425.00. I agree that if the
case is dismissed before the plan is confirmed or less than 120 days after confirmation, the
maximum fee allowed under this provision is $3,425.00. If the chapter 13 plan is not confirmed by the
conclusion of the first confirmation hearing that occurs after the non-governmental claims bar date, then I
agree that the fee will be reduced by $300.00.”
3
  Baker received $3,435 from the Chapter 13 Trustee, but the debtor’s case was dismissed prior to
confirmation on November 21, 2017. Accordingly, the Trustee should only have paid Baker $3,035
because the debtor paid Baker a $400 retainer. Neither Baker nor the Trustee account for this
overpayment and Baker owed the debtor $400 when he filed the debtor’s second case and when he
received a disclosed retainer of $650 from the debtor on March 2, 2018.
2 / 32
         Case 16-34693 Document 119 Filed in TXSB on 04/25/19 Page 3 of 32



2019, Baker testified upon cross-examination that he had, in fact, received payment for unpaid

attorney fees related to the first case after dismissal of that case and prior to the filing of the

second case. This testimony was inconsistent with the 2016(b) Statement and the Statement of

Financial Affairs filed in the second case. That testimony was not true, and while Baker has

regularly received payment for unpaid attorney fees related to prior case filings with other

debtors after dismissal but prior to filing of successive cases, it did not occur in this case.

Baker’s testimony acknowledges this fact; however, he was misinformed as to his actions in the

Contreras case, where it did not occur.

         Mr. Contreras refiled bankruptcy to save a property he inherited, which is located at 809

Sunset Drive, Baytown, Texas 77520. Baker testified that Mr. Contreras informed him this

property had been paid off through his father’s life insurance.       To support his claim, Mr.

Contreras presented a document to Mr. Baker that appeared to be printed from a computer.

Based on this evidence, Baker testified that he filed an adversary proceeding (Case No. 18-3255)

against Rushmore Loan Management Services LLC and nine other financial institutions, on

August 20, 2018, to contest their interest in the property and to contest how the alleged life

insurance funds had been applied to the mortgage loan. During the adversary proceeding, Baker

testified that the defendants were able to present proof that the life insurance policy in question

had not in fact paid off the loan. This Court signed an agreed order dismissing the adversary

proceeding on November 28, 2018 (Case No. 18-3255, ECF No. 26).

         The Chapter 13 Trustee has argued that Baker should have known the adversary

proceeding would be of little or no benefit because most of the claims were barred by the Texas

statute of limitations. On cross examination, it became clear that Baker had not performed

sufficient due diligence to determine the veracity of the claims before initiating the adversary

3 / 32
          Case 16-34693 Document 119 Filed in TXSB on 04/25/19 Page 4 of 32



proceeding. Baker testified that the reason he filed the adversary proceeding because “the debtor

wanted us to do this.” (ECF No. 79, pg. 15, line 9.) Instead, Baker filed the adversary

proceeding based solely on his client’s representations and a computer printout. That computer

printout, which was not introduced into evidence, only showed that an insurance premium was

being paid when the mortgage loan was executed in 2001; it did not show whether insurance was

actually in place when the debtor’s father died. Baker made no mention of any investigation he

performed to determine whether any of the claims had any merit. If Baker had performed

minimal investigation, he likely would have easily discovered that there had been no life

insurance policy in place when the debtor’s father died, and therefore no life insurance funds

were disbursed to be applied to the mortgage loan. In addition to this, it is arguable that some or

most of the claims, including the breach of contract claim, in the adversary proceeding were

barred by the Texas statute of limitations. This adversary proceeding provided no benefit to the

debtor or the bankruptcy estate. Further, Baker did not perform sufficient due diligence to

determine whether the adversary proceeding reasonably could have benefited the debtor or the

estate.

          In the 2017 case, Baker filed a Fixed Fee Agreement in the amount of $3,825.00. (Case

No. 17-32841, ECF No. 31). Baker also attempted to file a Fixed Fee Agreement in the present

case, but his application was denied as untimely. (ECF No. 40). As a result, Baker billed this

case on an hourly fee basis. In this refiled case, from February 23, 2018, through February 26,

2019, Baker’s fees total $13,097.00, which includes the fees in the main case ($4,681.00) and the

fees from the adversary proceeding ($8,416.00). (ECF No. 71-4). The adversary proceeding was

dismissed as was the debtor’s main case before confirmation. He seeks a total of $12,943.58




4 / 32
           Case 16-34693 Document 119 Filed in TXSB on 04/25/19 Page 5 of 32



after deduction of the debtor’s March 2, 2018, payment of $650.00.4              Baker’s fee application

does not account for the overpayment in the debtor’s prior case of $400.00.

           The Court notes three important facts. First, over two unsuccessful bankruptcy cases and

one unsuccessful adversary proceeding, Baker has sought fees totaling $16,522.00 and has been

paid $4,475.00. Second, irrespective of the time Baker and his law firm have billed, neither the

debtor nor the bankruptcy estate have received much benefit from the work Baker has

performed. Third, twelve different people, including Baker, billed on this case. Baker does not

employ secretarial staff, so paralegals bill for secretarial tasks. No task is billed below a $100

rate. (ECF No. 71). This raises issues concerning duplication of effort and billing for clerical

tasks.      As this case was dismissed before confirmation, no plan was confirmed and no

distributions to unsecured creditors will occur.

James Curry (Case No. 16-34693)

           Baker filed this Chapter 13 bankruptcy petition on behalf of debtor James Curry on

September 21, 2016. The Court confirmed Mr. Curry’s plan on May 16, 2017 (ECF No. 63). A

modification of the confirmed plan was approved (ECF No. 111) on June 14, 2018. The

confirmed plan, as modified, provided for a total of $5,835.00 in attorney fees to Baker &

Associates, of which $3,735.00 had been previously disbursed pursuant to a fixed fee agreement

(ECF No. 99). It also estimated approximately $3,548.87 available for general unsecured claims.

           On March 11, 2019, Baker filed a Chapter 13 Fee Application (ECF No. 115) in the total

amount of $3,808.88. He has requested that 100% of these fees and expenses be paid to him

through the Chapter 13 plan. To date, Baker has been paid $3,735.00 in fees through the Chapter

13 plan pursuant to a fixed fee agreement.             Seven different people, including Baker, billed on


4
    Expenses that are not in dispute are included in this total.
5 / 32
         Case 16-34693 Document 119 Filed in TXSB on 04/25/19 Page 6 of 32



this case.    Further, because Baker does not employ secretarial staff, paralegals billed for

secretarial tasks.5 All paralegal tasks were billed at a $105 rate. (ECF No. 115.) These facts

raise issues of duplication of effort and billing for clerical tasks.

David and Heather Campbell (Case No. 16-35750)

         Baker filed this Chapter 13 bankruptcy petition on behalf of debtors David and Heather

Campbell on November 18, 2016. The Court confirmed debtors’ Chapter 13 plan on April 18,

2017 (ECF No. 51). A modification of the confirmed plan was approved on March 9, 2018 (ECF

No. 73). The Court approved another modification of the plan on August 22, 2018 (ECF No.

88). The confirmed plan, as modified, provides for a total of $7,235.00 in attorney fees to Baker

& Associates, of which $3,544.00 had been previously disbursed pursuant to a fixed fee

agreement. It also estimated approximately $6,444.40 available for general unsecured claims.

On February 6, 2019, Baker filed a Chapter 13 Fee Application (ECF No. 93) for post-

confirmation fees in the total amount of $2,790.73.           On March 4, 2019, this Court entered an

order (ECF No. 97) denying the Chapter 13 Fee Application. On March 6, 2019, Baker filed a

Second Chapter 13 Fee Application (ECF No. 98) for post-confirmation fees in the total amount

of $2,097.46. Nine different people, including Baker billed on this case. Baker does not employ




5
  For example, on December 28, 2017, there are two time entries for a Plan Modification. Reese Baker
charged 24 minutes at $365 per hour and Katherine Wright charged 3 hours, 6 mins. This is a total of 3.5
hours. The Court finds that Ms. Wright charged the debtor for the typing of the modification at $105 per
hour. The Court finds this total time charge to be excessive. The work performed by Baker and Wright
that is strictly legal, and not secretarial, would expend only total 1.5 hours for this particular task. Due to
the increased reliance on the word processor, some courts have allowed word processing as a separately
allocable expense. In re Jensen-Farley Pictures, Inc., 47 B.R. 557, 585 (Bankr. D. Utah 1985). Other
courts find that it is no different than other work done by support staff and is part of the office overhead.
In re Churchfield Mgmt. & Invest. Corp., 98 B.R. 838 (Bankr. N.D. Ill 1989); In re D’Lites of America
Inc., 92 B.R. 554 (Bankr. N.D. Ga. 1988). The Court believes that the latter cases are correct and
expenses for word processing will not be allowed absent most compelling and well documented
circumstances. In re Bank of New England Corp., 134 B.R. 450, 456 (Bankr. D. Mass. 1991).
6 / 32
         Case 16-34693 Document 119 Filed in TXSB on 04/25/19 Page 7 of 32



secretarial staff, so paralegals billed for secretarial tasks.6 Most paralegal tasks were billed at a

$105 rate. (ECF No. 115). This raises issues of duplication of effort and billing for clerical tasks.

Wanda Hubbard (Case No. 18-33054)

         Baker filed this Chapter 13 bankruptcy petition on behalf of debtor Wanda Hubbard on

June 4, 2018. The Court confirmed debtors’ Chapter 13 plan (ECF No. 43) on December 7,

2018. The confirmed plan provides for a total of $5,100 in attorney fees to Baker & Associates.

It also estimates approximately $13,431.00 available for general unsecured claims. On March 7,

2019, Baker filed a Chapter 13 Fee Application (ECF No. 53) for fees totaling $4,061.50. Ten

different people, including Baker, billed on this case. Baker does not employ secretarial staff, so

paralegals are billing for secretarial tasks.7 All paralegal tasks were billed at a $105 rate. (ECF

No. 115.) This raises issues of duplication of effort and billing for clerical tasks.

                                 THE TRUSTEE’S OBJECTIONS

         The Chapter 13 Trustee filed objections to each of Baker’s fee applications, and each

objection raises similar issues. In the Contreras, the Trustee alleges that: (a) billing records that

reflect that paraprofessionals performed clerical or secretarial services such as reviewing the

Trustee’s website and reviewing dockets, which may not be compensable; (b) the billing records

reflect paraprofessionals and attorneys performed what appear to be duplicative tasks; (c) the

6
  For example, on 11/2/2017, Gabby Martinez billed 12 minutes for processing a change of address,
which is a secretarial task. Then, on 1/9/2018, Katherine Wright billed a total of 36 minutes for preparing
an amended I and J (ECF No. 64-2), which is a task that should not require this much time. On
1/23/2018, Katherine Wright billed for mailing a modification, which is a secretarial task. Beginning on
1/30/2018, there was billing on an amended modification (ECF No. 69) filed 2/20/18 that totals 168
minutes. This billing is grossly excessive and includes secretarial services.
7
  For example, on 3/29/2018 Katherine Wright billed 36 minutes for tasks, including input case, which is
the secretarial task of typing information into a bankruptcy petition software program. On 4/12/2018,
Amanda Ginesta-Osuna billed 12 minutes to collect documents, which is a task easily performed by
secretarial staff. On 5/29/2018, Angie Dupue billed 26 minutes for tasks including case filing, which can
also be handled by secretarial staff. On 6/28/2018, Angela Harpin billed 12 minutes for communication
with 1st Service Credit Union, which could be as simple a task as providing a creditor a case number or
hearing dates.
7 / 32
         Case 16-34693 Document 119 Filed in TXSB on 04/25/19 Page 8 of 32



billing records show $335.00 per hour for Rick Carter, an individual identified as a “Contract

Attorney,” which is excessive for a contract attorney; (d) that an adversary proceeding filed in

the case was unnecessary, and that the fees billed were excessive because the adversary

proceeding provided little or no benefit to the estate; (e) as a board-certified attorney, Baker

should have known the adversary was frivolous with reasonable inquiry into the matter before

filing; and (f) the total fee requested is unreasonable as it exceeds the amount reasonably

necessary for the work required to be performed and exceeds the prevailing rate for similar work.

         In Curry, the Trustee alleges the following: (a) billing records that indicate charges for

deficient filings that were either denied or needed to be amended; (b) Baker, as a board-certified

attorney, should be held to a higher duty of care and should be expected to have a greater

experience level than attorneys who do not hold a board certification; (c) that the total fee

requested is unreasonable as it exceeds the amount reasonably necessary for the work required to

be performed to date and that it exceeds the prevailing rate for similar work; and (d) that the

small return to general unsecured claims should not be further diminished to provide for these

excessive fees.

         In Campbell, the Trustee alleges the following: (a) billing records that reflect that

paraprofessionals performed clerical or secretarial services such as reviewing Trustee’s website

and reviewing dockets, which may not be compensable; (b) billing records that indicate charges

for deficient filings that were either denied or needed to be amended; (c) the billing records

reflect paraprofessionals and attorneys performing what appear to be duplicative tasks; (d)

Baker, as a board-certified attorney, should be held to a higher duty of care and should be

expected to have a greater experience level than attorneys who do not hold a board certification;

and (e) that the total fee requested is unreasonable as it exceeds the amount reasonably necessary

8 / 32
         Case 16-34693 Document 119 Filed in TXSB on 04/25/19 Page 9 of 32



for the work required to be performed to date and that it exceeds the prevailing rate for similar

work.

         In Hubbard, the Trustee alleges that: (a) the billing records reflect paraprofessionals and

attorneys performing what appear to be duplicative tasks; (b) billing records that indicate charges

for deficient filings that were either denied or needed to be amended; (c) Baker, as a board-

certified attorney, should be held to a higher duty of care and should be expected to have a

greater experience level than attorneys who do not hold a board certification; (d) that the total fee

requested is unreasonable as it exceeds the amount reasonably necessary for the work required to

be performed to date and that it exceeds the prevailing rate for similar work; and (e) that the

small return to general unsecured claims should not be further diminished to provide for these

excessive fees.

                                    THE LEGAL STANDARD

         Section 330(a)(4)(B) of the Bankruptcy Code provides the following:

         In a chapter 12 or chapter 13 case in which the debtor is an individual, the court
         may allow reasonable compensation to the debtor's attorney for representing the
         interests of the debtor in connection with the bankruptcy case based on a
         consideration of the benefit and necessity of such services to the debtor and the
         other factors set forth in this section.

         The other factors set forth in § 330(a)(3) include the following:

         [T]he nature, the extent, and the value of such services, taking into account all
         relevant factors, including (A) the time spent on such services; (B) the rates for
         such services; (C) whether the services were necessary to the administration of, or
         beneficial at the time at which the service was rendered toward the completion of,
         a case under this title; (D) whether the services were performed within a
         reasonable amount of time commensurate with the complexity, importance, and
         nature of the problem, issue or task addressed; and (E) whether the compensation
         is reasonable based on the customary compensation charged by comparably
         skilled practitioners in cases other than cases under this title.




9 / 32
      Case 16-34693 Document 119 Filed in TXSB on 04/25/19 Page 10 of 32



The Supreme Court and the Fifth Circuit Court of Appeals have clearly held that the lodestar

method of fee calculation is the method by which federal courts should determine reasonable

attorney fees under federal statutes which provide for such fees. See, e.g., Pennsylvania v.

Delaware Valley Citizens Council for Clean Air, 483 U.S. 711 (1987) (lodestar method used to

calculate fees under Clear Air Act); Hensley v. Eckerhart, 461 U.S. 424, 433–34 (lodestar

method used to calculate fees under 42 U.S.C. § 1988); Shipes v. Trinity Indus., 987 F.2d 311

(5th Cir. 1993). The lodestar is computed by multiplying the number of hours reasonably

expended by the prevailing hourly rate in the community for similar work. Id.

          In evaluating attorney fee applications under the lodestar method, the Court routinely

reviews the following factors:

          a. Time charges;

          b. Hourly rates;

          c. If services are timely performed;

          d. The reasonableness of charges based on the customary compensation charged by

             other skilled bankruptcy practitioners;

          e. If there is duplication of effort;

          f. If there is sufficient information in the fee application;

          g. If there is charging for clerical work or ministerial tasks including typing, file

             organization, making appointments, ECF filing documents, word processing,

             proofreading, secretarial services;

          h. If there are repetitive entries in billing, without cause;

          i. If billing is contemporaneous or if billing is by a fixed time entry for a standard event;




10 / 32
      Case 16-34693 Document 119 Filed in TXSB on 04/25/19 Page 11 of 32



          j. If the summary by name (timekeeper), total fees billed, current hourly rate, and rate

             changes;

          k. If there is a specific breakdown of expenses;

          l. If counsel is time efficient.

          Because the applicant in this case uses paralegals or secretaries, the Court also takes the

following factors into consideration:

          a. The services performed must be legal in nature rather than clerical. Most of the case

             law around the country suggests that “ministerial tasks” (typing, file organization,

             document preparation, searching or filing documents on PACER, etc.) performed by a

             professional or paraprofessional should not be allowed as a separate charge because it

             is part of the office overhead, which should already be built in the counsel’s hourly

             rate. In re Dimas, LLC, 357 B.R. 563, 577 (Bankr. N.D. Cal. 2006).

          b. The application must show that the work performed by the lawyer could not have

             been performed by the secretarial staff.

          c. Services performed by an attorney or paralegal which could have been performed by

             a legal secretary should be billed at a lower rate. The Supreme Court has said the

             following: “[o]f course, purely clerical or secretarial tasks should not be billed at a

             paralegal rate, regardless of who performs them.” Missouri v. Jenkins, 491 U.S. 274,

             288 (1989). In Johnson v. Georgia Highway Express, Inc., the Fifth Circuit states the

             following: “legal work, in the strict sense, and investigation, clerical work,

             compilation of facts and statistics and other work which can often be accomplished

             by non-lawyers but which a lawyer may do because he has no other help available.




11 / 32
      Case 16-34693 Document 119 Filed in TXSB on 04/25/19 Page 12 of 32



             Such non-legal work may command a lesser rate. Its dollar value is not enhanced just

             because a lawyer does it.” 488 F.2d 714, 717 (5th Cir. 1974).

          One of the first and most well-known tests of reasonableness was set forth by the Fifth

Circuit in Johnson v. Georgia Highway Express, 488 F.2d 714 (5th Cir. 1974). Therefore, in

determining a fee award, this Court routinely uses the twelve factors, known as the “Johnson

factors,” as a guideline in determining fee awards. These factors include the following:

          (1) the time and labor required;

          (2) the novelty and difficulty of the questions;

          (3) the skill requisite to perform the legal service properly;

          (4) the preclusion of other employment by the attorney due to acceptance of the

          case;

          (5) the customary fee;

          (6) whether the fee is fixed or contingent;

          (7) time limitations imposed by the client or the circumstances;

          (8) the amount involved, and the results obtained;

          (9) the experience, reputation, and ability of the attorneys;

          (10) the “undesirability” of the case;

          (11) the nature and length of the professional relationship with the client; and

          (12) awards in similar cases. Id.

                             THE CREDIBILITY OF THE WITNESS

          Baker testified in support of his fee applications. The Court finds Baker was not credible.

This finding is based on factors discussed in this opinion. It is also based on Baker’s testimony

regarding various charges in the applications. Several of these charges are glaringly false and are

12 / 32
      Case 16-34693 Document 119 Filed in TXSB on 04/25/19 Page 13 of 32



present in each case. While portions of the applicant’s testimony appear truthful, his truth and

veracity were severely impeded by several significant misstatements as well as the overall

clearly excessive billing in each case.

          One misstatement included his testimony regarding billing of 1.1 hours for filing an

amended plan and schedules in the Hubbard case. Other than the additions of the words

“amended” and “cove,” the amended plan and schedules are identical to previously filed

documents. The preparation of these amended documents is a clearly simple task. It only

involved taking an already existing document, adding three words to it, printing and redlining it.

With computer software, this task should have taken no more than five minutes.              Even an

inexperienced paralegal should have taken no more than ten minutes to complete this entire task.

However, the applicant billed 1.1 hours for this task. More importantly, Baker represented to the

Court that his staff is highly trained and efficient and that this billing was an accurate reflection

of time spent on this task. These representations were clearly false.

          Like the other cases, the application in the Hubbard case includes inflated billing, and

billing that reflects extreme inefficiency. Baker’s fee applications, including those in these four

cases, are routinely the highest the Court sees in all its Chapter 13 cases. This Court has

extensive experience in Chapter 13 cases, both as a practicing lawyer and former Chapter 13

Trustee. The fees sought by the applicant strain credibility. The applicant’s law firm appears to

bill more and take longer to do any task in a Chapter 13 than other law firm in the Houston,

Galveston and Victoria Divisions of the Southern District of Texas, the Shreveport Division of

the Western District of Louisiana, and the Columbus Division of the Southern District of Ohio.

These are locations where this judge previously practiced or served as a Chapter 13 Trustee or

bankruptcy judge. If the time in these applications is not inflated, then the services provided are

13 / 32
       Case 16-34693 Document 119 Filed in TXSB on 04/25/19 Page 14 of 32



clearly not being provided in a time efficient manner. Fee application hearings must be based on

the belief that the testifying witness is truthful and credible. The Court cannot make that finding

in these cases and finds that Baker is neither truthful nor credible.

          In addition, Baker has represented that work in these cases was reasonable based on the

customary compensation charged by other skilled bankruptcy practitioners. On this point, the

Court stresses that Baker is a skilled bankruptcy practitioner; he is Board Certified by the Texas

Board of Legal Specialization in both Consumer and Business Bankruptcy Law (Case No. 18-

30095, ECF No. 71-5). This Court, therefore, holds him to a higher duty of care as he represents

a greater experience level than attorneys who do not hold a board certification. Yet, he filed an

adversary proceeding in the Contreras case that clearly involved claims barred by the statute of

limitations and then sought $8,416.00 in compensation for work that could have never benefited

the debtor or the bankruptcy estate.

          In his testimony, Baker stated the following:

          So, I thought – I believe very clearly he had a reasonable basis for going forward
          with the information I have been provided. We tried to get information from the
          lenders before we took any action on it. They did not provide anything for us. So,
          based upon what I had and what I – what the client was telling us and what it
          seemed at the time to be a believable story, we went forward. As it turned out, it
          was not the story that he thought it was. But I can’t – you know, I can’t do
          anything about that. I believe that based on, again, what I had and what looked to
          be the situation that it was a reasonable basis to go forward on. And so, I believe
          that the work we did was beneficial to him, if, in fact, what he believed and what
          he told us was true that the loan had been paid off, then it may well have – it
          would have been a very different outcome, because he would have owned the
          house without having any money owed on the house.

Additionally, under cross-examination by the Trustee regarding the time-barred claims, Baker

testified as follows:

          Q Did you notice that some of your claims were time barred?
          A Uh- --
          Q In fact, the majority were time barred.
14 / 32
      Case 16-34693 Document 119 Filed in TXSB on 04/25/19 Page 15 of 32



          A Well, I don’t know – this case was filed because of the insurance issue. We
          probably had other claims involved in it. But I mean, the only – the principal
          reason this case was filed is because the debtor came to us, said, I’ve got – my
          father had insurance on the property; the insurance paid it off; Beneficial told us,
          here’s the information on it, and that’s when we went forward on it.
          Q So, is it your testimony today that filing cases based on the debtor saying he has
          insurance is worth in excess of $18 thousand?
          A In this case, I believe it was, because the – the debtor – first of all, the debtor
          wanted us to do this. He agreed to do it. He provided us the documentation
          showing what was going on. He said, he and his mother had been there and talked
          to them, and I recall that we reached out. And I don’t remember the – if we
          missed it in our time records, we missed it, but I recall reaching out trying to get
          the information from the lenders on that before we actually filed the Adversary.
          We may not have done that before we filed the main case, because I think he had
          a foreclosure coming up.

The complaint in the adversary case (Case No. 18-03255, ECF No. 1) clearly states “[p]laintiff’s

father, Gilbert Contreras died on or about January 3, 2009.” Therefore, Baker clearly had

knowledge of the date of the debtor’s father’s death. Assuming the maximum four-year statute

of limitation period for a claim against a contractual life insurance policy, some of the debtor’s

claims expired on January 2, 2013. This was more than five years before Baker’s law firm filed

the adversary. Yet, Baker testified, “I believe very clearly he had a reasonable basis for going

forward with the information I have been provided.” These representations are either false or

grossly misleading.       While these statements were probably made in haste during cross-

examination to support his fee application, these misstatements seriously impugn Baker’s

credibility with respect to each of the instant fee applications. Further, as the Court has already

discussed, there is no evidence Baker conducted any investigation or performed any due

diligence to determine the veracity of the claims before filing the adversary proceeding.

                                        FINDINGS OF FACT

          The four cases addressed in this opinion demonstrate a systematic billing pattern that is

troubling. By submitting these billing records to the Court, Baker has certified that, to the best of

15 / 32
      Case 16-34693 Document 119 Filed in TXSB on 04/25/19 Page 16 of 32



his knowledge, information and belief, formed after an inquiry reasonable under the

circumstances, the billing is not being presented for an improper purpose. However, all the

applications exhibit rampant duplication of effort. This problem is due in part to the sheer

number of individuals working on each single case. Up to twelve individuals bill on the fee

applications in a single case. Firm lawyers Reese W. Baker, Sonya L. Kapp, Nikie Lopez-Pagen,

contract lawyer Rick Carter, and paralegals Katherine Wright, Amanda Ginesta-Osuna, Angie

Duque, Gabby Martinez, Jennifer Hunt, Angela Harpin, Dee Wright, and Tammy J. Chandler bill

on these cases. The firm does not have any secretarial staff. Therefore, Baker’s paralegal staff

performs significant secretarial work such as typing pleadings, petitions and schedules. Just

because Baker has paralegals performing secretarial work does not make that work compensable.

          The Court notes that, in the context of Chapter 13 cases, the number of individuals Baker

has billing on a single simple Chapter 13 case is extremely rare. In fact, this Court is not aware

of any other law firm using or needing this many people to work on a single Chapter 13 case.

This Court has not seen any other consumer bankruptcy case with more than four individuals

billing; indeed, even four individuals billing on a case is rare. The Court also notes that the total

number of people billing on this case exceeds many of this Court’s medium sized Chapter 11

cases. One bankruptcy court made the following analysis of the inherent problems with having a

high number of individuals working on a single Chapter 13 case:

          The first concern of the Court involved the number of billing units that had been
          assigned to the file. Twenty-nine different people billed time to the file. The
          Court expressed concern that this practice necessarily created systemic
          inefficiency and duplication of effort. The Court observed that all 29 people
          assigned to the case could not help but to bill time to the file . . . . The Firm
          argued . . . that its time records reflected “very little” duplicative services and that
          the services that were duplicative were at least partially accounted for in the
          Firm’s reduction in its fee request. But the Court’s concern runs deeper than this
          response would suggest. Take for example the two amendments that were made
          to schedule F. Nine different people billed time to this project category, none of
16 / 32
      Case 16-34693 Document 119 Filed in TXSB on 04/25/19 Page 17 of 32



          whom appear to have been involved with the preparation of the original schedule.
          If there had been more consistency in the representation, perhaps the need to file
          two amendments to the same schedule could have been avoided. Certainly, the
          services of nine professionals were not required to add four creditors to an
          amended schedule . . . . It is one thing for the Firm to choose to represent its
          clients in this assembly line fashion devoting 20 to 30 people to a routine case; it
          is entirely another for the Court to reward the systemic inefficiency it creates by
          awarding compensation on this basis. In re Grubb, 2009 Bankr. LEXIS 4083,
          *25–28 (Bankr. E.D. Va. 2009).

This Court agrees with this analysis.

Mark Contreras

          The Court sustains the Trustee’s objections to the fee application in Contreras case.

First, the Court notes that this was a refiled case. Baker filed the debtor’s previous case (Case

No. 17-32841), which was dismissed prior to confirmation. When a case is refiled by the same

firm, the information from the original filing can be cloned or copied by bankruptcy software to

use for the new case. In addition, Baker and his firm should have knowledge of the debtor’s

situation, including his assets and debts, since they had so recently represented him in a prior

case. Baker would have needed only to edit information that had changed from the prior case to

the new case. However, between February 23, 2018, and the filing date of the petition on March

5, 2018, attorneys or paralegals spent 3.7 hours to file a petition (ECF No. 1), which was an

exact copy of the petition filed in the prior case with the sole exception of the additional

disclosure of the prior case. This billing is blatantly excessive.

          Following that claimed 3.7 hours of billing, Baker and his firm claim an additional 5.5

hours before the debtor filed his complete schedules on March 16, 2018 (ECF No. 10).             The

Court compared the schedules filed in this case with the schedules filed in the debtor’s previous

case (Case No. 17-32841, ECF No. 13). The schedules filed in the instant case are 53 pages

long, while the schedules filed in the previous case are 55 pages long. They are sufficiently

17 / 32
      Case 16-34693 Document 119 Filed in TXSB on 04/25/19 Page 18 of 32



similar that some time should have been saved in the second case for schedule preparation,

reviewing, and filing. However, there was no time savings. The total time Baker and his firm

spent in preparing the pleadings prior to filing the schedules on March 16, 2018, is 9.2 hours.

This is clearly excessive. The time is either inflated or the services were provided in an

extremely inefficient manner (or both). Between March 5, 2018, and March 16, 2018, there are

the following seven docket entries relating to the 9.2 hours billed by the applicant: (a) the

Chapter 13 Voluntary Petition (ECF No. 1), which a paralegal could have cloned or copied from

the prior case, updated, had the debtor sign, and then filed within .3 hours; (b) the credit

counseling certificate (ECF No. 2) that requires no attorney preparation and could be reviewed in

.1 hour and filed by secretarial staff; (c) the proposed wage order (ECF No. 3), which is a

duplicate of the order filed in the previous case (Case No. 17-32841, ECF No. 3) and could have

been copied, prepared, and filed in .1 hours; (d) the complete schedules (ECF No. 10), which are

sufficiently similar to the schedules in the prior case that a client meeting could be have been

held, information processed, the schedules updated, then signed by the debtor and filed with the

Court in one hour; (e) the Chapter 13 Plan (ECF No. 11), which could have been prepared,

reviewed, and filed in .5 hours; (f) the amended wage order (ECF No. 12), which is an exact

copy of a prior wage order except for the amount and could have been copied, prepared, and

filed in .1 hour; and (g) the payment advices (ECF No. 14), which could have been copied,

reviewed, and filed in .3 hours. Based on this analysis, Baker has billed 9.2 hours for tasks this

Court would expect to be completed in 2.4 hours. The application demonstrates obvious time

inefficiency, and the Court finds this billing clearly excessive.            Importantly, Baker’s

representations that his billing represents the actual time spent on these tasks or that the work in

18 / 32
       Case 16-34693 Document 119 Filed in TXSB on 04/25/19 Page 19 of 32



these cases was reasonable based on the customary compensation charged by other skilled

bankruptcy practitioners are determinative in this Court’s finding that Baker was not credible.

          The Court’s time estimates are based on its prior actual preparation of the documents for

which the applicant seeks compensation. The estimates are also supported by a prior en banc

opinion of the Bankruptcy Judges for the Southern District of Texas. On October 3, 2006, the

Southern District of Texas issued a Memorandum Opinion and Order Amending Local

Procedures for Chapter 13 Fee Applications. In re Chapter 13 Fee Applications, No. 06-00305,

2006 Bankr. LEXIS 2710 (Bankr. S.D. Tex. 2006) (“Fixed Fee Memorandum”). In summary,

the Fixed Fee Memorandum provides that a Chapter 13 debtor’s counsel can be compensated on

a “fixed fee” (i.e. a “pre-calculated lodestar” fee) or on an hourly basis. It sets forth a list of

services that debtor’s counsel must perform to claim a fixed fee. The Fixed Fee Memorandum

also allows debtor’s counsel to elect a fixed fee for certain post-confirmation Chapter 13

services.     The fixed fee schedule eliminates the need for debtor’s counsel to keep

contemporaneous time records because the fixed fee is a precalculated lodestar. The fixed fee is

popular with the consumer debtor bar because it eliminates the need for time records. Attorneys

choose the fixed fee in the clear majority of Chapter 13 cases.               The “fixed fee” has been

gradually increased over time. In 2006, the maximum fixed fee for a Chapter 13 case was

$3,085.00. The fixed fee was last increased on December 1, 2017, to $4,500.00 for a standard

case and $5,600.00 for a non-standard case.8

          This Court is currently assigned approximately 3,000 Chapter 13 cases. The Court finds

the “fixed fee” has become the prevailing or customary rate for legal services in consumer

8
 The forms for the application of a fixed fee in a Chapter 13 case are available on the Southern District of
Texas Bankruptcy Court website at https://www.txs.uscourts.gov/sites/txs/files/ch13feeapporder.pdf (last
visited April 21, 2019). They describe the scope of the services to be provided by debtor’s counsel and
how a Chapter 13 case is classified (i.e., as a standard case or a non-standard case).
19 / 32
      Case 16-34693 Document 119 Filed in TXSB on 04/25/19 Page 20 of 32



Chapter 13 cases. Indeed, there generally have been less than 20 Chapter 13 fee applications

filed per month in this Court. Since the recent increase of the “fixed fee” to $4500, the number

of fee applications has decreased substantially to less than 10. The Fixed Fee Memorandum lists

estimated time obligations for attorneys representing Chapter 13 debtors. The following is a

breakdown of the time estimates contained in the Fixed Fee Memorandum:




It states that 6.4 hours of attorney time and 7.5 hours of paralegal time is typical in a standard

Chapter 13 case. The applicant consistently exceeds these estimates.

          Additionally, Rick Carter, who is a contract attorney, bills at $335 per hour in these

applications. The Court finds this rate excessive for a contract attorney, especially since Baker’s

firm only paid Mr. Carter $50 for his contract appearance. The Court finds Mr. Carter’s contract

rate for fee applications should be $100 per hour, if he is charging a flat $50 to Baker to appear.

          The Court disallows all billing for the unnecessary adversary proceeding filed in

connection with this case. The adversary proceeding provided no benefit to the debtor or the

20 / 32
      Case 16-34693 Document 119 Filed in TXSB on 04/25/19 Page 21 of 32



bankruptcy estate. As a board-certified attorney, Baker should have known with reasonable

inquiry the adversary was frivolous. Even if the adversary proceeding had been beneficial, the

fees billed in connection with that proceeding were excessive.

James L. Curry

          The Court sustains the Trustee’s objections to the fee application in Curry case. The

billing records indicating charges for deficient filings that were either denied or needed to be

amended Baker, as a board-certified attorney, should be held to a higher duty of care and should

be expected to have a greater experience level than attorneys who do not hold a board

certification. Therefore, these deficient filings are not compensable.

          In the Curry case, Baker’s testimony and the Court’s docket demonstrate that Baker and

his firm muddled through the bankruptcy process during the period for which he seeks

compensation—that is between October 13, 2017, and November 14, 2018.                    There were

numerous deficient filings and errors by Baker and his firm. For example, on December 28,

2017, Baker filed a Motion to Modify Chapter 13 Plan (ECF No. 73). There were then three

subsequent amended or corrected motions to modify (ECF Nos. 85, 86, and 99), and six hearing

dates set, before final approval. An applicant who is board-certified in consumer bankruptcy law

should be held to a higher legal standard, especially when that certification entitles the applicant

to a higher billing rate. The debtor, the bankruptcy estate, and the unsecured creditors should not

be required to pay for numerous corrections of errors.            The fees requested for a single

modification of the debtor’s plan far exceeds the amount reasonably necessary for the work

required to be performed.

          The applicant’s errors in all the cases discussed in this opinion cause increased billing on

other activity in the case. For example, if an amended modification requires a plan payment

21 / 32
        Case 16-34693 Document 119 Filed in TXSB on 04/25/19 Page 22 of 32



change, the payment change the requires at least an amended budget and amended wage order. It

also may require a client consultation. Therefore, the applicant’s errors become magnified in the

billing because the time is spent not only on amending deficient modifications but also doing the

other required work that would always be incidental to the amended modification. These

deficient filings are not compensable.

David and Heather Campbell

          The Court sustains the Trustee’s objections to the fee application in Campbell case. The

billing records reflect that paraprofessionals performed clerical or secretarial services such as

reviewing the Trustee’s website and reviewing dockets, which are not compensable tasks. Also,

the billing reflects non-compensable charges for deficient filings that were either denied or

needed to be amended.         Still further, the charges reflect paraprofessionals and attorneys

performing what appear to be duplicative tasks, which are not compensable as to the duplicative

time.

          In the Campbell case, the record again reflects errors made by the applicant for which he

expects to be compensated. The time period covered by the fee application is October 27, 2017,

to January 1, 2019. On January 9, 2019, the Court held a hearing and the debtor was given 14

days to file a plan modification. The modification was filed on January 22, 2018 (ECF No. 64),

then amended on February 20, 2018 (ECF No. 69), and then was approved on March 9, 2019

(ECF No. 73). Unfortunately, due to an attorney error in the modified plan, as approved, the

modification had to be filed again, and it was then finally approved by the Court. Again, in this

case, the applicant who is board-certified in consumer bankruptcy law, seeks compensation for

the time spent correcting his own errors. Therefore, these deficient filings are not compensable.




22 / 32
      Case 16-34693 Document 119 Filed in TXSB on 04/25/19 Page 23 of 32



Wanda Hubbard

          The Court sustains the Trustee’s objections to the fee application in Hubbard case. The

billing records reflect paraprofessionals and attorneys performed non-compensable duplicative

tasks. The billing records also reflect charges for deficient filings that were either denied or

needed to be amended.

          In the Hubbard case, the debtor filed an amended plan on October 18, 2018 (ECF No.

33), as well as amended schedules A and B (ECF No. 34). The plan amended a prior Chapter 13

plan filed on September 18, 2018 (ECF No. 22). The redlined amended plan consisted of three

additional words. The added words were “amended” on page one, “cove” on page four (which is

a correction to a property address), and “amended” on Exhibit A to the plan. There are no other

changes to the plan. Likewise, the amended schedules add the word “cove” to match the changes

to the plan. These are simple changes that could have been easily performed by secretarial staff.

Even assuming a paralegal was required to change an incorrect address, this is a task that should

have been completed in less than ten minutes. The following is the summary of billing for the

addition of the word “cove” in the amended plan and schedules:




Baker billed 1.1 hours, for a total fee of $186.50.



23 / 32
      Case 16-34693 Document 119 Filed in TXSB on 04/25/19 Page 24 of 32



          On October 22, 2018, the debtor filed another amended plan (ECF No. 35). The redlined

amended plan added “amended’ to the first page of the plan, added the phrases “First Service

Credit U” and “Secured Credit Card” on page 3, and “amended” on Exhibit A to the plan. There

are no other changes to the proposed plan. The following is the summary of billing for the

addition of these four words or phrases:




A total of 1 hour, or 15 minutes per word or phrase, was expended. This work is more capably

performed by a paralegal rather than a secretary.      Unlike the previous amendments, these

amendments require the debtor to surrender undescribed assets to a secured lender. However,

even though this amendment is more substantive, it should have been a relatively simple

amendment to complete. The time Baker billed for this amendment is clearly excessive.

          These amended plans are computer driven. They were printed from a computer program

that would have only required typing the words or phrases into software, then printing and

redlining the documents. These are tasks that could easily have been performed in less than ten

minutes per amendment. Yet, the applicant billed over two hours for these simple tasks.

          This duplicative billing is illustrated by the following time records. On February 23,

2018, Reese W. Baker billed for drafting a power of attorney. This billing was bundled with

other tasks, for a total of 1.4 hours. The bundled billing of these tasks is problematic in and of

itself. However, individuals continued billing for work on the power of attorney with paralegals

Katherine Wright on May 7, 2018, Angie Duque on May 29, 2019, and again with Katherine
24 / 32
      Case 16-34693 Document 119 Filed in TXSB on 04/25/19 Page 25 of 32



Wright on June 4, 2018. In fact, this final billing indicates Katherine Wright billed for drafting

the power of attorney, even though it had already been drafted.

          On September 31, 2018, two individuals prepared for the creditors meeting, which ended

up being reset. Staff lawyer, Sonya L. Kapp, billed .3 hours and then paralegal Dee Wright

billed .2 hours. This is duplicative, excessive, and unnecessary. They both billed again on

August 21, 18, and August 22, 2018, for preparing for a creditor’s meeting for which they had

already prepared for and billed. This is duplication of effort and is excessive.

          The Court is also concerned by the nature of the amendments in the Hubbard case. It

appears the amendments were necessary to correct the debtor’s address in the plan and the

bankruptcy schedules. It is possible that the debtor failed to give the attorney the correct address.

However, attorneys should conduct due diligence prior to filing a case, especially as it relates to

real estate. An attorney cannot always rely on representations made by the client. It is also

possible the mistake was simply typographical—that is, Baker may have just accidentally typed

in the wrong address. Regardless, whether the mistake was due to a lack of due diligence or a

typographical error, neither the debtor nor the estate should be required to pay such an excessive

fee for such an amendment.

                                     CONCLUSIONS OF LAW

          This Court has jurisdiction to enter a final order in this matter pursuant to 28 U.S.C. §

1334 and by virtue of the Order of Reference entered on May 24, 2012, by the United States

District Court for the Southern District of Texas. This is a core proceeding under 28 U.S.C. §

157(b)(2)(A) and (B).

          Baker, as a board-certified attorney, should be held to a higher duty of care and should be

expected to have a greater experience level than attorneys who do not hold a board certification.

25 / 32
      Case 16-34693 Document 119 Filed in TXSB on 04/25/19 Page 26 of 32



He has not met this standard in these cases. In applying the lodestar method of fee calculation to

Baker’s cases, this Court sees no reason that Baker should be compensated for prosecuting the

adversary proceeding in the Contreras case, where the Court disallows the entire requested fee

for the reasons already stated.

          The Court has decided to grant either a lodestar fee based on its own review of the billing

records or the allowed fixed fee pursuant to the Fixed Fee Memorandum, whichever amount is

less. The Court has decided to allow these fees, despite the deficiencies noted in this opinion,

because Baker and his firm did provide benefit to the debtors and the estate. This Court finds the

following:

   a. Baker’s time charges are unreliable and overstated;

   b. Baker’s hourly rates are reasonable and customary;

   c. Baker did not always take timely action, which did not necessarily negatively affect the

          debtor but did lead to increased time charges;

   d. Baker’s charges overall are not reasonable and not based on the customary compensation

          charged by other skilled bankruptcy practitioners;

   e. Baker and his firm engaged in consistent duplication of effort;

   f. The fee applications contain insufficient information to support the inflated time charges;

   g. Baker has billed for clerical work or ministerial tasks including typing, file organization,

          making appointments, electronic filing of documents, word processing, proofreading, and

          secretarial services;

   h. There are unjustified repetitive inflated entries in billing;

   i. Baker and his staff are not time efficient;




26 / 32
      Case 16-34693 Document 119 Filed in TXSB on 04/25/19 Page 27 of 32



   j. The time spent by Baker greatly exceeds the time spent by other counsel in a typical

          Chapter 13 case;

   k. Baker performed unnecessary work;

   l. Baker’s proposed fee amount substantially exceeds the customary compensation for

          comparably skilled bankruptcy practitioners;

   m. The cases were routine and uncomplicated;

   n. The fees were not contingent;

   o. Neither the cases nor the client imposed exceptional time constraints;

   p. The attorney-client relationship was not a factor in this case;

   q. The typical attorneys’ fee award in similar cases would not exceed this allowed fixed

          fee.

          The Court has taken extensive time and resources to review the fee applications in these

cases. However, the Court simply does not have the resources to do this on every fee application

that is filed. There were just under 240 time-entries in the four fee applications. To determine

reasonableness, the Court took time to match Baker’s time-entries against its docket and

reviewed documents that often exceed 50 pages. While fee applications in Chapter 13 cases are

not common, they are common in larger complex cases.         The Court simply does not have the

resources to review every billing entry, compare it to the docket, and separate those entries

insufficiently substantiated or documented. Therefore, one court has taken a “rough justice”

approach, which this Court adopts. See In re Bank of New England Corp., 134 B.R. 450 (Bankr.

E.D. Mass. 1991).       Rather than expending extensive court resources making line by line

reductions for those entries that are insufficiently substantiated, this Court sets a fee based on

“rough justice” as well as its own general knowledge and experience as to what constitutes a

27 / 32
      Case 16-34693 Document 119 Filed in TXSB on 04/25/19 Page 28 of 32



reasonable attorney fee in a bankruptcy case for the services provided by the applicant.

Therefore, as already discussed, the Court awards fees in this case in part on this “rough justice”

approach.

          Also, this Court should not have to guess or spend excessive court time to justify a fee

when the applicant has not provided sufficient information or justification in the application.

The Court will not audit time records to determine what was reasonable, what was necessary,

and what the result was for each endeavor. In re Chicago Lutheran Hosp. Assoc., 89 B.R. 719,

736 (Bankr. N.D. Ill. 1988). An applicant cannot simply throw time records at the Court to

determine what sticks. Applicants have an absolute duty of candor and disclosure, which has not

been met by Baker.

                                   CONFLICT OF INTEREST

          Baker filed Mark Contreras’ second Chapter 13 case on March 5, 2018. Baker also

represented Mr. Contreras in his original bankruptcy case (Case No. 17-32841), filed on May 2,

2017. The Trustee has alleged that Baker collected a fee from Mr. Contreras for the first case

prior to filing the second case. The Trustee argues this is a conflict of interest and Baker should

not have represented Mr. Contreras in the second case. If Baker had received this alleged

payment, then this Court agrees with the Trustee position that Baker’s ability to represent Mr.

Contreras in the second case possibly could be impaired and would prevent him from receiving

compensation for the second case. However, it does not appear from the record that Baker

received such a fee from the debtor.

          Once a bankruptcy case is dismissed, any unpaid fees owed to an attorney are stripped of

any priority status in future cases. If an attorney is a creditor in a bankruptcy case, that attorney

cannot represent the debtor unless that conflict is waived pursuant to Texas Disciplinary Rules of

28 / 32
      Case 16-34693 Document 119 Filed in TXSB on 04/25/19 Page 29 of 32



Professional Conduct. Not only does counsel become a creditor in the new case, but counsel’s

receipt of such payment could be considered a preferential transfer in the refiled case. Rule 1.06

prohibits an attorney from representing a client with interests adverse to the attorney without

knowing consent by the client after full disclosure and only if the attorney reasonably believes

that the conflict will not materially affect the representation. If debtor’s counsel conditions

future representation in a new bankruptcy case on the debtor’s payment of unpaid attorney fees, a

conflict does materially affect the representation. While courts do not typically extend the

requirements of 11 U.S.C. § 327 to Chapter 13 debtor attorneys, most still recognize the state law

requirements to address conflicts.

       11 U.S.C. § 547(b) allows for the avoidance of a preferential transfer that meet five

criteria. The transfer must be:

       (1) to or for the benefit of a creditor;
       (2) for or on account of an antecedent debt owed by the debtor before such transfer
       was made;
       (3) made while the debtor was insolvent;
       (4) made—
                (A) on or within 90 days before the date of the filing of the petition; or
                (B) between ninety days and one year before the date of the filing of the
                petition, if such creditor at the time of such transfer was as insider; and
       (5) that enable the creditor to receive more than such creditor would receive if—
                (A) the case was a case converted to chapter 7 of this title;
                (B) the transfer had not been made; and
                (C) such creditor received payment of such debt to the extent provided by the
                provisions of this title.

Nothing within 11 U.S.C. § 547 excludes attorney fees. The Trustee argues Baker’s receipt of a

payment would have placed him in actual conflict with his client and this Court agrees. See In re

Pantazelos, 562 B.R. 723 (Bankr. N.D. Ill., 2016). If Mr. Contreras paid Baker between the two

cases, it most certainly would have been a preference. The payment would have been an interest

of the debtor in property, paid to Baker on account of unpaid fees, which would have made

Baker an unsecured creditor. This transfer was for an antecedent debt, as evidenced by Baker’s
29 / 32
       Case 16-34693 Document 119 Filed in TXSB on 04/25/19 Page 30 of 32



testimony that the payment was for unpaid fees from the first case. As only 104 days elapsed

between the dismissal of the first case and the filing of the second case, the payment would have

been made in the 90 days prior to the filing of the second bankruptcy. Further, even if the

transfer occurred outside the 90-day period, it could have still been avoided as Baker may have

actually been an insider. However, as already discussed, Baker did not take such a payment in

this case.

          While not in the record in this case, Baker has testified in previous hearings that debtors

make “voluntary” payments on approved fees in Chapter 13 cases after a case has been

dismissed but before a bankruptcy case is refiled.           These payments could be extremely

problematic. The relationship between a debtor and attorney warrants scrutiny given that the

transactions may not have been conducted at arm’s length. Debtor’s lawyers may infer or

explicitly state that the refiling of a second bankruptcy case is conditioned on payment of these

fees. Debtors faced with collection activity, including foreclosure of their homes, often make

unjustified payments. The Trustee may argue, and the Court would likely agree, that Baker

would be a creditor that exerts control or undue influence over debtors or that he engaged in less-

than-arm’s-length transactions with debtors. Some debtors are in extremely vulnerable positions,

such as needing to immediately file a bankruptcy to save a principal residence. Debtors can be,

and often are, incentivized to prioritize the repayment of debts over those of other creditors to

avoid collection activity. Section 329 of the Bankruptcy Code requires attorneys to disclose

amounts they have been paid for representing the debtor in the year prior to filing. This is

further evidence that attorney-client relationships and payments should be viewed more

stringently.




30 / 32
      Case 16-34693 Document 119 Filed in TXSB on 04/25/19 Page 31 of 32



          In Chapter 13 cases, attorneys must exercise judgment in their billing because increased

attorney fees necessarily result in decreased dividends for unsecured creditors. Further, because

a debtor’s plan payment will not be altered whether a dollar goes to an attorney or an unsecured

creditor, debtors have little incentive to object or negotiate their attorney’s fees. Therefore, one

court said that because of these peculiarities of Chapter 13 practice, “court scrutiny of Chapter 13

fee applications, even in the absence of an objection by a creditor or the trustee, is critical.” In re

Stromberg, 161 B.R. 510, 518 (Bankr. D. Colo. 1983). Furthermore, individual unsecured

creditors usually have little economic incentive to object to a particular fee application.

Therefore, fee applications in Chapter 13 cases require close court scrutiny.

          THERFORE, IT IS ORDERED that the First Chapter 13 Fee Application in the Mark

Contreras case (Case No. 18-30995, ECF No. 71) is granted in part, and denied in part. The

Court finds the total fee requested by Baker is unreasonable as it exceeds the amount reasonably

necessary for the work required to be performed to date, that the work performed was of limited

or no benefit to the estate, and that it exceeds the prevailing rate for similar work. The total fee

awarded in this case is $2,106.45 ($10,990.55 is disallowed), and $496.58 is allowed for out of

pocket expenses. Reese W. Baker is ORDERED to disgorge the overpayment of $400 to debtor

Mark Contreras within 14 days of the date of the entry of this order. Proof of the disgorgement

shall be filed on the Court’s docket.

          IT IS FURTHER ORDERED that the Chapter 13 Fee Application in the James L.

Curry Case (Case No. 16-34693, ECF No. 115) is granted in part, and denied in part. The total

fee requested is unreasonable as it exceeds the amount reasonably necessary for the work

required to be performed to date, the fee exceeds the prevailing rate for similar work, and the

small return to general unsecured claims should not be further diminished to provide for these

31 / 32
      Case 16-34693 Document 119 Filed in TXSB on 04/25/19 Page 32 of 32



excessive fees. The total fee awarded in this case is $1,150.00 ($2,582.50 is disallowed), and

$76.38 is allowed for out-of-pocket expenses.

          IT IS FURTHER ORDERED that the Second Chapter 13 Fee Application in the David

and Heather Campbell Case (Case No. 16-35750, ECF No. 98) is granted in part, and denied in

part. The total fee requested is unreasonable as it exceeds the amount reasonably necessary for

the work required to be performed to date and that it exceeds the prevailing rate for similar work.

The total fee awarded in this case is $650.00, ($1,219.23 is disallowed), and $228.23 is allowed

for out-of-pocket expenses.

          FINALLY, IT IS ORDERED that the First Chapter 13 Fee Application in the Wanda

Hubbard case (Case No. 18-33054, ECF No. 53) is granted in part, and denied in part. The total

fee requested is unreasonable as it exceeds the amount reasonably necessary for the work

required to be performed to date, the fee exceeds the prevailing rate for similar work, and that the

small return to general unsecured claims should not be further diminished to provide for these

excessive fees. The total fee awarded in this case is $3,500.00 ($516.50 is disallowed), and

$415.47 is allowed for out-of-pocket expenses.




          SIGNED: 04/25/2019.


                                                  ___________________________________
                                                  Jeffrey P. Norman
                                                  United States Bankruptcy Judge




32 / 32
